DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the plunger/spring in the handle or other combination, as claimed in claim 1 (see 112 2nd paragraph rejection below) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires a plunger coupled to one of the housing or the handle and a biasing member coupled to one of the housing or the handle. At the instant, the limitation is indefinite.
It is unclear how the invention works when the plunger and the spring ate coupled to the handle, or just one of them to the handle and the other one to the housing. 
As shown in the drawings, the plunger and the spring are both located in the same place, the housing. 
Therefore, in order to continue with the examination, the limitation will be examined as shown in the drawings, the plunger and the spring, both coupled on the housing. Correction is required.
Claim 12 is drawn to a compression mechanism. However, the claim positively requires the handle.
Therefore, in order to continue with the examination, the claim will be interpreted as a combination of the mechanism with the handle. 

Claim 15 requires that the biasing member defines a central cavity, and that the damper and the plunger extend into the central cavity. At the instant, the limitation is indefinite.

    PNG
    media_image1.png
    783
    1688
    media_image1.png
    Greyscale

As shown above, the plunger and the damper each defines an exterior portion that interact with the handle and an interior portion. 
As shown above, the central cavity of the spring only receives the interior portion of the plunger or damper; not as claimed that the damper and the plunger extend into the central cavity. 
Therefore, in order to continue with the examination, the claim will be interpreted as mentioned above. Correction is required.

Claim 18 requires a method that when removing the first force, the handle is allowed to return. However, without the compression mechanism comprising the plunger and the biasing member, the handle by itself is not capable of returning. 
Therefore, in order to continue with the examination, the claim will be interpreted as having the compression mechanism as claimed in claim 1. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, 11, 12, 16-18 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by FR 3087810 (FR 810).

    PNG
    media_image2.png
    536
    949
    media_image2.png
    Greyscale

FR 810 discloses a door handle assembly (1) that comprises a housing (3); a handle (2) rotatably attached to the housing and rotatable between a resting position (fig 1) 3and a depressed position (fig 4); and a compression mechanism (5) configured to allow rotation of the handle between the resting position and the depressed position.
The compression mechanism comprises a plunger (53) coupled to housing and translatable between a first position when the handle is in the resting position (fig 1) and a second position when the handle is in the depressed position (fig 4); a biasing member (51) coupled to the housing and configured to bias the plunger between the first position and the second position; and a plunger housing (4) coupled to the housing and configured to receive the plunger and the biasing member.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 3087810 (FR 810) in view of US Pat No 3,508,778 to Legge et al (Legge).
FR 810 fails to disclose that the handle is configured to rotate to an extended position where the handle is spaced from the plunger by a user exerting a force upon the handle at or near the proximal end. FR 810 discloses the use of an actuator (7) to move toward the extended position

    PNG
    media_image3.png
    591
    1579
    media_image3.png
    Greyscale

Legge teaches that it is well known in the art to provide a handle (30) with a surface (at 32) near a proximal end of the handle, that allows the user to exert a force on it, so as to manually rotate the handle to an extended position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the handle described by FR 810 with a surface on the proximal end of the handle, as taught by Legge, in order to allow the user to manually rotate the handle to an extended position in case the actuator is damaged.
	
Claim(s) 7, 8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 3087810 (FR 810) in view of US Pat Application Publication No 20030141638 to Salice.
FR 810 fails to disclose that the compression mechanism further includes a damper secured to the plunger and configured to engage the handle, wherein the plunger includes a central bore, and the damper is disposed in the central bore.

    PNG
    media_image4.png
    427
    925
    media_image4.png
    Greyscale

Salice teaches that it I swell known in the art to provide a compression mechanism (50) with a damper (88) secured on a central bore defined on a plunger (68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plunger described by FR 810 with a damper, as taught by Salice, in order to provide an absorbing surface when the handle contact the plunger. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 3087810 (FR 810) in view of US Pat Application Publication No 20150300058 to Alexander et al (Alexander).
FR 810 fails to disclose that the plunger housing includes at least one tab and the housing includes at least one slot configured to receive the at least one tab to secure the plunger housing to the housing.

    PNG
    media_image5.png
    510
    850
    media_image5.png
    Greyscale

Alexander teaches that it is well known in the art to provide a plunger housing (12) with at least one tab (106) and a housing (92) that includes at least one slot configured to receive the at least one tab to secure the plunger housing to the housing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plunger housing/housing described by FR 810 with a tab/slot engagement, as taught by Alexander, in order to easily connect the two housings.
Allowable Subject Matter
Claim 15, as interpreted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



June 12, 2022